     Case 2:21-cv-02748 Document 1 Filed 05/16/21 Page 1 of 11 PageID #: 1




BARSHAY, RIZZO & LOPEZ, PLLC
445 Broadhollow Road | Suite CL18
Melville, New York 11747
Tel: (631) 210-7272
Fax: (516) 706-5055
Attorneys for Plaintiff
Our File No.: BRL21200

                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF NEW YORK
                               CENTRAL ISLIP DIVISION


 Audrey Washington, individually and on behalf of all others
 similarly situated,                                            Case No:

                                      Plaintiff,                CLASS ACTION COMPLAINT

                                v.                              JURY TRIAL DEMANDED
 Convergent Outsourcing, Inc.,

                                      Defendant.


       Plaintiff Audrey Washington, individually and on behalf of all others similarly situated, by

and through the undersigned counsel, complains, states, and alleges against defendant Convergent

Outsourcing, Inc. as follows:

                                      INTRODUCTION
       1.      This is an action to recover damages for violations of the Fair Debt Collection

Practices Act, 15 U.S.C. § 1692, et seq. (the “FDCPA”).

                                 JURISDICTION AND VENUE
       2.      This Court has federal subject matter jurisdiction pursuant to 28 U.S.C. § 1331, 28

U.S.C. § 1337 and 15 U.S.C. § 1692k(d). The Court has supplemental jurisdiction of any state

law claims pursuant to 28 U.S.C. §1367.




                                                   1
      Case 2:21-cv-02748 Document 1 Filed 05/16/21 Page 2 of 11 PageID #: 2




          3.    This court has jurisdiction over defendant Convergent Outsourcing, Inc. because it

regularly conducts and transacts business in this state, and the conduct complained of herein

occurred in this Judicial District.

          4.    Venue is proper in this Judicial District under 28 U.S.C. § 1391(b) because a

substantial part of the conduct complained of herein occurred in this Judicial District.

                                             PARTIES
          5.    Plaintiff Audrey Washington (“Plaintiff”) is a natural person who is a citizen of the

State of New York residing in Suffolk County, New York.

          6.    Plaintiff is a “consumer” as that term defined by 15 U.S.C. § 1692a(3).

          7.    Defendant Convergent Outsourcing, Inc. (“Defendant”) is a company existing

under the laws of the State of Washington, with its principal place of business in Renton,

Washington.

          8.    Defendant has transacted business within this state as is more fully set forth

hereinafter in this Complaint.

          9.    Defendant regularly collects or attempts to collect debts asserted to be owed to

others.

          10.   Defendant is regularly engaged, for profit, in the collection of debts allegedly owed

by consumers.

          11.   The principal purpose of Defendant’s business is the collection of such debts.

          12.   Defendant uses instrumentalities of interstate commerce, including telephones and

the mails, in furtherance of its debt collection business.

          13.   Defendant is a “debt collector” as that term is defined by 15 U.S.C. § 1692a(6).

          14.   The acts of Defendant as described in this Complaint were performed by Defendant

or on Defendant’s behalf by its owners, officers, agents, and/or employees acting within the scope


                                                  2
     Case 2:21-cv-02748 Document 1 Filed 05/16/21 Page 3 of 11 PageID #: 3




of their actual or apparent authority. As such, all references to “Defendant” in this Complaint shall

mean Defendant or its owners, officers, agents, and/or employees.

                                  FACTUAL ALLEGATIONS
       15.     Plaintiff had residential service with Verizon.

       16.     Plaintiff advised Verizon that she was moving and ordered that her service be

transferred by Verizon to her new address.

       17.     However, Verizon failed to transfer the services and instead kept the services active

at the old address after Plaintiff had moved, as well as at her new address.

       18.     Thereafter, Verizon billed Plaintiff $382.25 for services provided to the old address

(“the alleged Debt”).

       19.     For the foregoing reasons, Plaintiff did not owe Verizon $382.25 (“the Claimed

Amount”).

       20.     Nevertheless, at an exact time known only to Defendant, the alleged Debt was

assigned or otherwise transferred by Verizon to Defendant for collection.

       21.     In its efforts to collect the alleged Debt, Defendant decided to contact Plaintiff by

written correspondence.

       22.     Upon information and belief, rather than preparing and mailing such written

correspondence to Plaintiff on its own, Defendant decided to utilize a third-party in Oaks,

Pennsylvania to perform such activities on its behalf.

       23.     Upon information and belief, the third party is RevSpring.

       24.     Upon information and belief, as part of its utilization of RevSpring, Defendant

conveyed information regarding the alleged Debt to RevSpring by electronic means.




                                                 3
     Case 2:21-cv-02748 Document 1 Filed 05/16/21 Page 4 of 11 PageID #: 4




       25.     Upon information and belief, the information conveyed by Defendant to RevSpring

included Plaintiff’s status as a debtor, the precise amount of the alleged Debt, the account number,

the entity to which Plaintiff allegedly owed the debt, among other things.

       26.     Defendant’s conveyance of the information regarding the alleged Debt to

RevSpring is a “communication” as that term is defined by 15 U.S.C. § 1692a(2).

       27.     Upon information and belief, RevSpring then populated some or all this

information into a prewritten template, printed, and mailed the correspondence to Plaintiff at

Defendant’s direction.

       28.     That correspondence, dated July 15, 2020, was received, and read by Plaintiff. (A

true and accurate copy of that correspondence (the “Letter”) is annexed hereto as “Exhibit 1.”)

       29.     The Letter, which conveyed information about the alleged Debt, is a

“communication” as that term is defined by 15 U.S.C. § 1692a(2).

       30.     The Letter was the initial written communication Plaintiff received from Defendant

concerning the alleged Debt.

                                        FIRST COUNT
                         Violation of 15 U.S.C. § 1692c(b) and § 1692f
       31.     Plaintiff repeats and realleges the foregoing paragraphs as if fully restated herein.

       32.     15 U.S.C. § 1692c(b) provides that, subject to several exceptions not applicable

here, “a debt collector may not communicate, in connection with the collection of any debt,” with

anyone other than the consumer “without the prior consent of the consumer given directly to the

debt collector.”

       33.     RevSpring does not fall within any of the exceptions provided for in 15 U.S.C. §

1692c(b).




                                                 4
      Case 2:21-cv-02748 Document 1 Filed 05/16/21 Page 5 of 11 PageID #: 5




           34.   Plaintiff never consented to Defendant’s communication with RevSpring

concerning the alleged Debt.

           35.   Plaintiff never consented to Defendant’s communication with RevSpring

concerning Plaintiff’s personal and/or confidential information.

           36.   Plaintiff never consented to Defendant’s communication with anyone concerning

the alleged Debt or concerning Plaintiff’s personal and/or confidential information.

           37.   Upon information and belief, Defendant has utilized RevSpring for these purposes

thousands of times.

           38.   Defendant utilizes RevSpring in this regard for the sole purpose of maximizing its

profits.

           39.   Defendant utilizes RevSpring without regard to the propriety and privacy of the

information which it discloses to such third-party.

           40.   Defendant utilizes RevSpring with reckless disregard for the harm to Plaintiff and

other consumers that could result from Defendant’s unauthorized disclosure of such private and

sensitive information.

           41.   Defendant violated 15 U.S.C. § 1692c(b) when it disclosed information about

Plaintiff’s alleged Debt to RevSpring.

           42.   15 U.S.C. § 1692f provides that a debt collector may not use unfair or

unconscionable means to collect or attempt to collect any debt.

           43.   The unauthorized disclosure of a consumer’s private and sensitive information is

both unfair and unconscionable.

           44.   Defendant disclosed Plaintiff’s private and sensitive information to RevSpring.

           45.   Defendant violated 15 U.S.C. § 1692f when it disclosed information about




                                                  5
      Case 2:21-cv-02748 Document 1 Filed 05/16/21 Page 6 of 11 PageID #: 6




Plaintiff’s alleged Debt to RevSpring.

        46.     For the foregoing reasons, Defendant violated 15 U.S.C. §§ 1692c(b) and 1692f

and is liable to Plaintiff therefor.

                                       SECOND COUNT
                    Violation of 15 U.S.C. §§ 1692g, 1692g(a)(1), 1692g(a)(2)
        47.     Plaintiff repeats and realleges the foregoing paragraphs as if fully restated herein.

        48.     15 U.S.C. § 1692g provides that within five days after the initial communication

with a consumer in connection with the collection of any debt, a debt collector shall, unless the

information is contained in the initial communication or the consumer has paid the debt, send the

consumer a written notice containing certain enumerated information.

        49.     As relevant here, 15 U.S.C. § 1692g(a)(1) requires the written notice provide a

statement of the amount of the debt.

        50.     To comply with 15 U.S.C. § 1692g(a)(1), the statement of the amount of the debt

must accurately set forth the actual amount of the debt.

        51.     A statement of the amount of the debt, when the debt is not owed at all by the

consumer, violates 15 U.S.C. § 1692g(a)(1).

        52.     As set forth in paragraphs 15 through 18 of this Complaint, Plaintiff did not owe

the Claimed Amount.

        53.     As such, Defendant did not accurately set forth the actual amount of the alleged

debt as required by 15 U.S.C. § 1692g(a)(1).

        54.     In sum, Defendant’s statement of the amount of the alleged Debt, when Plaintiff

did not owe that amount, violates 15 U.S.C. § 1692g(a)(1).

        55.     As also relevant here, 15 U.S.C. § 1692g(a)(2) requires the written notice to provide

a statement of the name of the creditor to whom the debt is owed.



                                                  6
        Case 2:21-cv-02748 Document 1 Filed 05/16/21 Page 7 of 11 PageID #: 7




         56.     To comply with 15 U.S.C. § 1692g(a)(2), the statement of the name of the creditor

to whom the debt is owed must accurately set forth the name of the entity that actually owns the

debt.

         57.     A statement of the name of the creditor to whom the debt is owed, when the

consumer does not owe money to the stated entity, violates 15 U.S.C. § 1692g(a)(2).

         58.     As set forth in paragraphs 15 through 18 of this Complaint, Plaintiff did not owe

money to Verizon.

         59.     As such, Defendant did not accurately set forth the name of the entity that actually

owns the debt as required by 15 U.S.C. § 1692g(a)(2).

         60.     In sum, Defendant’s statement that Verizon was the name of the creditor to whom

the alleged debt was owed, when Plaintiff did not owe any money to Verizon, violates 15 U.S.C.

§ 1692g(a)(2).

         61.     For the foregoing reasons, Defendant violated 15 U.S.C. §§ 1692g, 1692g(a)(1) and

1692g(a)(2) and is liable to Plaintiff therefor.

                                        THIRD COUNT
                   Violation of 15 U.S.C. §§ 1692e, 1692e(2)(A) and 1692e(10)
         62.     Plaintiff repeats and realleges the foregoing paragraphs as if fully restated herein.

         63.     15 U.S.C. § 1692e provides, generally, that a debt collector may not use any false,

deceptive, or misleading representation or means in connection with the collection of any debt.

         64.     15 U.S.C. § 1692e(2)(A) prohibits the false representation of the character, amount,

or legal status of any debt.

         65.     15 U.S.C. § 1692e(10) prohibits the use of any false representation or deceptive

means to collect or attempt to collect any debt.




                                                   7
     Case 2:21-cv-02748 Document 1 Filed 05/16/21 Page 8 of 11 PageID #: 8




       66.     An allegation by a debt collector that a consumer owes a debt to a certain entity

when the consumer does not owe a debt to that entity is a violation of 15 U.S.C. §§ 1692e,

1692e(2)(A) and 1692e(10).

       67.     An allegation by a debt collector that a consumer owes a certain amount of money

when the consumer does not that amount is a violation of 15 U.S.C. §§ 1692e, 1692e(2)(A) and

1692e(10).

       68.     As set forth in paragraphs 15 through 18 of this Complaint, Plaintiff did not owe

the Claimed Amount.

       69.     As set forth in paragraphs 15 through 18 of this Complaint, Plaintiff did not owe

money to Verizon.

       70.     As such, Defendant’s allegation that Plaintiff owed the Claimed Amount is a false,

deceptive, and/or misleading representation made in connection with the collection of the alleged

Debt in violation of 15 U.S.C. § 1692e.

       71.     Defendant’s allegation that Plaintiff owed money to Verizon is a false, deceptive,

and/or misleading representation made in connection with the collection of the alleged Debt in

violation of 15 U.S.C. § 1692e.

       72.     Defendant’s allegation that Plaintiff owed the Claimed Amount is a false

representation of the character, amount, and/or legal status of the alleged Debt in violation of 15

U.S.C. § 1692e(2)(A).

       73.     Defendant’s allegation that Plaintiff owed money to Verizon is a false

representation of the character, amount, and/or legal status of the alleged Debt in violation of 15

U.S.C. § 1692e(2)(A).




                                                8
      Case 2:21-cv-02748 Document 1 Filed 05/16/21 Page 9 of 11 PageID #: 9




        74.     Defendant’s allegation that Plaintiff owed the Claimed Amount is a false

representation made in an attempt to collect the alleged Debt in violation of 15 U.S.C. § 1692e(10).

        75.     Defendant’s allegation that Plaintiff owed money to Verizon is a false

representation made in an attempt to collect the alleged Debt in violation of 15 U.S.C. § 1692e(10).

        76.     For the foregoing reasons, Defendant violated 15 U.S.C. §§ 1692e, 1692e(2)(A)

and 1692e(10) and is liable to Plaintiff therefor.

                                      CLASS ALLEGATIONS
        77.     Plaintiff brings this action individually and as a class action on behalf of all

consumers similarly situated in Suffolk County, New York.

        78.     Plaintiff seeks to certify a class of:

                     i. All consumers where Defendant sent information concerning the
                     consumer’s debt to a third-party vendor without obtaining the prior
                     consent of the consumer, which disclosure was made on or after a date
                     one year prior to the filing of this action to the present.

        79.     This action seeks a finding that Defendant’s conduct violates the FDCPA and asks

that the Court award damages as authorized by 15 U.S.C. § 1692k.

        80.     The Class consists of more than thirty-five persons.

        81.     Plaintiff’s claims are typical of the claims of the Class. Common questions of law

or fact raised by this action affect all members of the Class and predominate over any individual

issues. Common relief is therefore sought on behalf of all members of the Class. A class action is

superior to other available methods for the fair and efficient adjudication of this controversy.

        82.     The prosecution of separate actions by individual members of the Class would

create a risk of inconsistent or varying adjudications with respect to the individual members of the

Class, and a risk that any adjudications with respect to individual members of the Class would, as

a practical matter, either be dispositive of the interests of other members of the Class not party to



                                                     9
     Case 2:21-cv-02748 Document 1 Filed 05/16/21 Page 10 of 11 PageID #: 10




the adjudication, or substantially impair or impede their ability to protect their interests. Defendant

has acted in a manner applicable to the Class as a whole such that declaratory relief is warranted.

        83.     Plaintiff will fairly and adequately protect and represent the interests of the Class.

The management of the class is not extraordinarily difficult, and the factual and legal issues raised

by this action will not require extended contact with the members of the Class, because Defendant’s

conduct was perpetrated on all members of the Class and will be established by common proof.

Moreover, Plaintiff has retained counsel experienced in actions brought under consumer protection

laws.

                                          JURY DEMAND
        84.     Plaintiff hereby demands a trial of this action by jury.

                                      PRAYER FOR RELIEF
        WHEREFORE, Plaintiff respectfully requests judgment be entered as follows:

                a. Certifying this action as a class action; and

                b. Appointing Plaintiff as Class Representative and Plaintiff’s
                   attorneys as Class Counsel; and

                c. Finding Defendant’s actions violate the FDCPA; and

                d. Awarding damages to Plaintiff and the Class pursuant to 15
                   U.S.C. § 1692k; and

                e. Awarding Plaintiff’s attorneys’ fees pursuant to 15 U.S.C. §
                   1692k, calculated on a “lodestar” basis; and

                f. Awarding the costs of this action to Plaintiff; and

                g. Awarding pre-judgment interest and post-judgment interest to
                   Plaintiff; all together with

                h. Such other and further relief that the Court determines is just and
                   proper.




                                                  10
   Case 2:21-cv-02748 Document 1 Filed 05/16/21 Page 11 of 11 PageID #: 11




DATED: May 13, 2021

                                   BARSHAY, RIZZO & LOPEZ, PLLC

                                   By: s/ David M. Barshay
                                   David M. Barshay, Esquire
                                   445 Broadhollow Road | Suite CL18
                                   Melville, New York 11747
                                   Tel: (631) 210-7272
                                   Fax: (516) 706-5055
                                   Our File No.: BRL21200
                                   Attorneys for Plaintiff




                                     11
